DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for colloidal photonic crystal structures formed using a multifunctional monomer and/or opal or inverse opal photonic crystals, does not reasonably provide enablement for all photonic crystal structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Absent specification concerning an extremely e.g. 1D, 2D, 3D, periodic crystalline and aperiodic conformations thereof such as Thue-Morse and Fibonacci, material combinations … ), undue experimentation in the art would be required to practice known and unknown photonic crystals structurally and materially distinct and/or formed by different methods than those disclosed by the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	These documents may be referred to in the following rejections:
	D1 (CN 103605215)
	D2 (CN 103941418)
	D3 (US 20140267331)
	D4 (JP 2001-072414)
	D5 (JP 2006-167855)
	D6 (WO 2017142343, utilizing JP 2019510258 translation)
	D7 (JP 2011-167663)
	D8 (JP 2018-039904)
	D9 (CN 107463001)

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 1, D1 teaches a contact lens (Fig. 1) for correction of color weakness comprising an optical zone (Fig. 1), wherein the optical zone comprises: 
Abstract); and 
a micro-pattern in which one or plurality of photonic crystal structures (11) included in the acrylic polymer are dispersed (Fig. 1).
D1 does not explicitly show an acrylic polymer for dispersion of the photonic crystal.
D2 explicitly shows a contact lens with colloidal photonic crystals disposed in an acrylic polymer (¶24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the suitable material of D2 to implement the device of D1 and thereby achieved a predictably performing contact lens. See MPEP 2144.07.
Regarding claim 2-4, the modified D1 teaches the contact lens for correction of color weakness of claim 1, but does not explicitly show wherein the photonic crystal structures reflect visible rays in a wavelength region of 480 nm to 520 nm, or wherein the photonic crystal structures reflect visible rays in a wavelength region of 560 nm to 600 nm, or wherein the photonic crystal structures reflect visible rays in a wavelength region of 630 nm to 670 nm.
However, D1 explicitly shows routine experimentation with the photonic crystal in order to achieve the desired color (Claim 8), i.e. the wavelengths reflected and therefore visible as eye color by virtue of wearing the contact lens. The visible spectrum of wavelengths is exceptionally well known. Benefit of optimizing the photonic crystal structure as taught by D1 includes realizing the desired eye color of the wearer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the photonic crystal structure dimensions as taught by D1 for the purpose of realizing the claimed wavelengths, i.e. a desired eye color.
Regarding claim 5, where the modified D1 teaches the contact lens for correction of color weakness of claim 1, the modified D1 further discloses wherein the contact lens for correction of color weakness comprises a soft contact lens or a hard contact lens (D1, Abstract).
Regarding claim 6, where the modified D1 teaches the contact lens for correction of color weakness of claim 5, wherein the soft contact lens comprises a hydrogel cross-linked from the acrylic polymer (D1, ¶7, hydrogel polymer contact lens, and D2, ¶19-26, hydrogel contact lens with photonic crystal dispersed in acrylic polymer linked to acrylic polymer front body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cross-linked photonic crystal and contact lens structures according to the teachings of D1 and D2 for the purpose of having a stable, non-separating device.
Regarding claim 7, where the modified D1 teaches the contact lens for correction of color weakness of claim 1, and further discloses wherein the photonic crystal structures comprise opal or inverse opal structures (D2, ¶6).
It is considered that if “inverse opal structures” are known in the prior art, then ‘non-inverse’ “opal structures” are also within the ordinary skill of D1 in view of D2 and therefore would have been obvious to employ before the effective filing date of the claimed invention.
Regarding claim 8, where the modified D1 teaches the contact lens for correction of color weakness of claim 1, and further discloses wherein the photonic crystal structures are in a lamellar or hemispherical shape (D2, ¶20, hemispherical and sheet i.e. lamellar) having a thickness of 1 microns to 50 microns (D2, ¶20, 50nm, viz. 0.05 microns, to 600 microns).
Regarding claim 9, where the modified D1 teaches the contact lens for correction of color weakness of claim 1, and further discloses wherein the photonic crystal structures have substantially spherical particles or spherical pores regularly arranged therein (D2, ¶20), and a wall material of the photonic crystal structures comprises a polymer (D2’s acrylic polymer as cited above)
D1 does not explicitly show the wall material acrylic having a water content of 0 to 30%.
However, both D1 and D2 teach hydrogel structures of the photonic crystal contact lens (cited supra) and thus teach the general condition of the claim(s). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the water content include user comfort and optimal light transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the hydrogel photonic crystal contact lens of the modified D1 and thereby achieved the claimed water content.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 9 above, and further in view of D3 and D6.
Regarding claim 10, where the modified D1 teaches the contact lens for correction of color weakness of claim 9, but does not explicitly show wherein the wall material of the photonic crystal structures comprises a cross-linked polymer which is not swellable in water.
D3 (¶57) and D6 (Description, Claims) each teach cross linking in the preparation of photonic crystals and hydrogel respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polymer cross-linking of D3 and D6 to improve stability of the device of the modified D1.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claims 1 and 9 above, and further in view of D5 and D8.
Regarding claim 11, where the modified D1 teaches the contact lens for correction of color weakness of claim 9, wherein the polymer of the wall material is prepared by polymerizing a monomer composition (D1, ¶25; D2, ¶7, ¶28-63).
The modified D1 does not explicitly show comprising 50 mol% or more of the multifunctional monomer based on the the total mole of the monomer in the monomer composition.
D5 explicitly shows the polymer of the wall material is prepared by polymerizing a monomer composition comprising a multifunctional monomer containing two or more polymerizable functional groups (¶16, ¶18). D8 provides background that forming colloidal photonic crystals using polyfunctional acrylic monomers is well known (Background, “by applying monofunctional and polyfunctional acrylic monomers as colloidal crystals with improved mechanical strength, colloidal crystals having sufficient hardness and excellent color developability can be efficiently produced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have polymerized a multifunctional monomer for the wall material of the modified D1 according to the teachings of D5 and D6 thereby improving mechanical strength, hardness, and color.
Regarding claim 12, the modified D1 teaches the contact lens for correction of color weakness of claim 1, but does not explicitly show wherein the photonic crystal structures are derived from colloidal photonic crystal structures in which crystals are spontaneously formed by a repulsive force acting between colloidal particles and a solvent.
Applicant’s specification describes the colloidal crystal formation based on repulsive forces between the colloid and solvent without further definition. The physics of colloidal crystal self assembly 1. Official Notice is taken that colloidal crystal self assembly occurs based on repulsive Coulombic interactions between the particles and the solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized bottom up self assembly, i.e. colloidal crystal formation, and thereby eliminated the need for top down etching, reducing the cost of manufacture.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D9.
Regarding claim 13, D1 explicitly shows a contact lens (Fig. 1) for correction of color weakness comprising: an optical zone (11) through which a contact lens wearer's line of vision passes (“pupil region”); and an annular peripheral zone (12) surrounding the optical zone, wherein the one or plurality of photonic crystal structures are encapsulated with a lens material (Abstract).
D1 does not explicitly show photonic crystals in the optical zone.
D9 explicitly shows photonic crystals in the optical zone (Abstract).
It would have been obvious to one of ordinary skill in the art to add photonic crystal in the optical zone of D1 according to the teachings of D9 for the purpose of filtering wavelengths entering the eye, e.g. toward eye safety.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 13 above, and further in view of D2.
Regarding claim 14. The contact lens for correction of color weakness of claim 13, wherein the lens material comprises an acrylic polymer.
D2 explicitly shows a contact lens with colloidal photonic crystals disposed in an acrylic polymer (¶24-25).
D2 to implement the device of D1 and thereby achieved a predictably performing contact lens. See MPEP 2144.07.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 13 above, and further in view of D3.
Regarding claim 15, where the modified D1 teaches the contact lens for correction of color weakness of claim 13, but does not explicitly show wherein the photonic crystal structures have an in-plane long-axis diameter of 10 microns to 1,000 microns, and the plurality of photonic crystal structures have the same or different long-axis diameters.
D3 explicitly shows wherein the photonic crystal structures have an in-plane long-axis diameter of 10 microns to 1,000 microns, and the plurality of photonic crystal structures have the same or different long-axis diameters (¶66, ¶88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have engineered the structure diameters of the modified D1 according to the teachings of D3 and thereby tuned the optical performance for, e.g. a color change.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 13 above, and further in view of D3 and D4.
Regarding claim 16, where the modified D1 teaches the contact lens for correction of color weakness of claim 13, but does not explicitly show wherein the photonic crystal structures have substantially spherical particles or spherical pores regularly arranged therein, and the spherical particles or spherical pores have a diameter of 50 to 500 nm.
D4 explicitly shows spherical particles or spherical pores in a regular arrangement (¶31, Claim 5). Similarly, D3 (¶84, ¶86, teaching the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have engineered the structure diameters of the modified D1 according to the teachings of D4 and D3 and thereby tuned the optical performance for, e.g. a color change.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 13 above, and further in view of D4.
Regarding claim 17, where the modified D1 teaches the contact lens for correction of color weakness of claim 13, but does not explicitly show wherein a gap between the photonic crystal structures is in a range of 10 microns to 500 microns.
D4 explicitly shows wherein a gap between the photonic crystal structures is in a range of 10 microns to 500 microns (Claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have engineered the structure diameters of the modified D1 according to the teachings of D4 and thereby tuned the optical performance for, e.g. a color change.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D9 in view of D2, D5, and D8.
Regarding claim 18, D9 teaches a method of preparing a contact lens for correction of color weakness, the method comprising: (a) forming a groove in one surface of a base material for hard contact lenses (Invention Content, “said colloidal photonic crystal structure … on the surface [of the lens]” with the receiving groove being implicit from either “nano-imprint” or “micro-nano-pit”); (b) filling the groove with a colloidal dispersion comprising colloidal particles and a monomer (“colloid photonic crystal film into the contact lens polymer solution”, monomer implicit to “polymerization curing” and noted explicitly in the Examples); and (c) curing the colloidal dispersion to form photonic crystal structures (“by nano-imprint or polymerization curing obtained by sun lenses primary sheet with photonic crystal structure”).
D9 does not explicitly show multifunctional monomer for hard contact lens.
D2 explicitly shows a contact lens with colloidal photonic crystals disposed in an acrylic polymer (¶24-25). D5 explicitly shows the polymer of the wall material is prepared by polymerizing a monomer composition comprising a multifunctional monomer containing two or more polymerizable functional groups (¶16, ¶18). D8 provides background that forming colloidal photonic crystals in acrylic, i.e. hard, contact lenses using polyfunctional acrylic monomers is well known (Background, “by applying monofunctional and polyfunctional acrylic monomers as colloidal crystals with improved mechanical strength, colloidal crystals having sufficient hardness and excellent color developability can be efficiently produced”).
It would have been obvious to one of ordinary skill in the art before the  effective filing date of the claimed invention to have produced a photonic crystal hard contact lens according to the method of D9 with the stabilizing features of D2 and D5 for the purpose of improving mechanical strength, hardness, and color.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D9 in view of D1, D2, D5, and D8.
Regarding claim 19, D9 explicitly shows a method of preparing a soft contact lens for correction of color weakness, the method comprising: (A) preparing a colloidal dispersion comprising colloidal particles and a monomer (“a structure color contact lens preparation method … (1) … colloidal photonic crystal particles … (2) mixing with sun lenses prepolymer solution …”; monomer being implicit to polymerization, and explicitly noted in the Examples); (B) forming regularly arranged colloidal crystals from the colloidal dispersion (“at least one of said photonic crystal structure comprises a colloidal photonic crystal structure, periodic arrangement”; “regular” considered inherent to crystal structure); (C) curing the colloidal crystals to prepare photonic crystal structures (“(2) … polymerization curing … with photonic crystal structure”); (D) positioning the photonic crystal structures in a central region of a mold and filling the mold with a polymerizable composition (“(1) obtaining the photonic crystal structure of the central contact lens mould” and Fig. 1, photonic crystal structures in the center); and (E) curing the polymerizable composition so that the photonic crystal structures are encapsulated into an optical zone, which is a lens center, using a lens material (sequitur from the method steps, lest the contact lens with photonic crystal structures in the center depicted in Fig. 1 not be produced).
D9 does not explicitly show multifunctional monomer for soft contact lens.
D1 explicitly shows polymerization of hydrogel around photonic crystals, i.e. soft contact lens with photonic crystals (¶7). D2 explicitly shows a soft contact lens with colloidal photonic crystals disposed in an acrylic polymer (¶19, ¶24-25). D5 explicitly shows the polymer of the wall material is prepared by polymerizing a monomer composition comprising a multifunctional monomer containing two or more polymerizable functional groups (¶16, ¶18). D8 provides background that forming colloidal photonic crystals in acrylic, i.e. hard, contact lenses using polyfunctional acrylic monomers is well known (Background, “by applying monofunctional and polyfunctional acrylic monomers as colloidal crystals with improved mechanical strength, colloidal crystals having sufficient hardness and excellent color developability can be efficiently produced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a photonic crystal hard contact lens according to the method of D9 with the stabilizing features of D2 and D5 for the purpose of improving mechanical strength, hardness, and color.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See D3, ¶48